JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s judgment entered October 5, 2005, be affirmed. The district court correctly determined appellant’s legal malpractice claim is barred by the District of Columbia’s three-year statute of limitations. See D.C.Code § 12-301(8); Wagner v. Sellinger, 847 A.2d 1151, 1154 (D.C. 2004). On appeal, appellant has offered no argument that the suit is timely or any basis for tolling the limitations period.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.